Title: To Thomas Jefferson from James Monroe, 28 October 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Octr. 28. 1808
                  
                  Our correspondence will be printed today in a pamphlet, a copy of which shall be sent to you by the mail if it is completed in time. I have omitted in the publication every passage which had been noted by you, and added to the list of omissions, one passage, in your letter of April 11th. which speaks of the use made of my name for vindictive purposes, the publication of which could only serve to irritate. Should you find that any error had been made in the publication be so good as to state it, & it shall be instantly corrected.
                  I see that the Editor to whom the publication was intrusted, has introduc’d a part of the correspondence in his paper of to day, with some editorial remarks. I am sorry for it, but you will perceive at once that what he has said, is imputable to his zeal, unprompted by me. Your friend
                  
                     Jas Monroe 
                     
                  
               